955 F.2d 42
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Grady KEBE, Defendant-Appellant.
No. 91-5628.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 13, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria, No. CR-90-297-A, Albert V. Bryan, Jr., Senior District Judge.
David H. Hopkins, Fairfax, Va., for appellant.
Henry E. Hudson, United States Attorney, Charles J. Williams, Special Assistant United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Grady Kebe seeks to appeal the judgment of the district court imposed following a jury verdict of guilty on an indictment charging him with violation of 21 U.S.C. §§ 841(a)(1) and 846 (1988), and with attempting to bring drugs into the prison at Lorton.   We affirm.


2
Counsel has filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967), raising a single issue but otherwise contending that the appeal lacks merit.   Kebe was advised of his right to file a supplemental brief but has failed to do so.   Kebe argues that the Government's witnesses were so incredible that the court should have directed an acquittal.   This Court does not review the jury's determination of credibility.   United States v. Saunders, 886 F.2d 56, 60 (4th Cir.1989).   This issue is without merit.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.   We have considered all arguable issues presented by this record and conclude that there are no non-frivolous grounds for appeal.   Accordingly, we affirm the judgment of conviction and the sentence imposed.


4
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. § 3006A (1988)), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.   If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


6
AFFIRMED.